Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 May 26, 2011 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Advisors Series Trust (the “Trust”) File Nos.: 333-17391 and 811-07959 Fort Pitt Capital Total Return Fund (S000032592) Ladies and Gentlemen: Pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended, the Trust, on behalf of its series, the Fort Pitt Capital Total Return Fund, hereby submits Post-Effective Amendment No. 368 to the Trust’s Registration Statement for the sole purpose of designating June 21, 2011, as the new effective date for Post-Effective Amendment No. 348, previously filed on Form N-1A on February 25, 2011. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-6609. Very truly yours, ADVISORS SERIES TRUST /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. Trust Secretary Enclosure
